                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                             No. 7:17-CR-41-2H
                             No. 7:19-CV-192-H

    DARWIN DIAL, JR.,                  )
         Petitioner,                   )
                                       )
                                                          ORDER
         v.                            )
                                       )
    UNITED STATES OF AMERICA,          )
         Respondent.


        This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #105 and DE #106]. 1              In

his motion to vacate, petitioner also requested an extension of

time to file a memorandum in support, [DE #105-1 at 1], which this

court grants and considers the memorandum in support, [DE #108],

herein.       The government filed a motion to dismiss, [DE #121], to

which petitioner responded, [DE #133].            This matter is ripe for

adjudication.

                                  BACKGROUND

        On September 11, 2017, petitioner pled guilty, pursuant to a

written plea agreement, to conspiracy to distribute and possess

with intent to distribute 28 grams or more of cocaine base (crack),

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846, (Count

One).     On December 6, 2017, petitioner was sentenced to a total



1 As DE #106 is a duplicate filing of DE #105, the court will herein reference
DE #105 as the motion to vacate.



          Case 7:17-cr-00041-H Document 136 Filed 09/17/20 Page 1 of 6
term of imprisonment of 135 months, and petitioner’s remaining

charged offense was dismissed. 2          Petitioner appealed, [DE #72],

and the Fourth Circuit Court of Appeals dismissed his appeal on

the basis of his appeal waiver on June 21, 2018.                   [DE #92].

Petitioner did not file a petition for writ of certiorari with the

Supreme Court.

      On September 23, 2019 3, Petitioner timely filed the instant

motion to vacate pursuant to 28 U.S.C. § 2255, [DE #105 and DE

#106], arguing (1) “[c]onviction obtained by plea of guilty which

was   unlawfully     induced    or    not   made    voluntarily     or    with

understanding of the nature of the charge and the consequences of

the plea;” (2) “[c]onviction obtained by use of evidence gained

pursuant to an unconstitutional search and seizure;” and (3)

“denial of effective assistance of counsel.”             [DE #105 at 3-4].

Petitioner also contends the government committed prosecutorial

misconduct by “breach[ing] the plea agreement by advocating for

higher drug quantities th[a]n the plea agreement stipulated, and




2 The dismissed count charged distribution of cocaine base (crack) (Count Two).
[DE #1].
3 Therefore, petitioner’s judgment became final when the 90-day period for

filing a certiorari petition expired. See Clay v. United States, 537 U.S. 522,
527 (2003) (citing Sup. Ct. Rule 13).     The court applies the mailbox rule,
noting petitioner’s signature on his motion to vacate on September 19, 2019.
[DE #105-1 at 1]. Therefore, this motion is construed as timely filed. See
Houston v. Lack, 487 U.S. 266, 276 (1988) (under the ‘prison mailbox rule’ a
pro se litigant’s legal papers are considered filed “at the time petitioner
delivered it to the prison authorities for forwarding to the court clerk.”);
see also Hall v. Johnson, 332 F.Supp.2d 904, 907 n. 3 (E.D.Va. 2004) (date of
signature used as actual filing date when date delivered to prison officials is
not available).

                                      2

        Case 7:17-cr-00041-H Document 136 Filed 09/17/20 Page 2 of 6
the plea agreement was ambiguous.”              [DE #105 at 4].             As to

ineffective assistance of counsel, petitioner contends “[c]ounsel

was ineffective for failing to motion the court to suppress the

evidence obtained from the warrantless search (wrong address on

the warrant).”       [DE #105 at 4].       Petitioner also requests an

evidentiary hearing.      [DE #133 at 1, 3, 7].

                            COURT’S DISCUSSION

  I.     Prosecutorial     Misconduct     for   Alleged      Breach    of    Plea
         Agreement

       Petitioner contends the government committed prosecutorial

misconduct     by   allegedly    breaching      the     plea    agreement      in

contravention of the stipulation.          [DE #105 at 4].            Petitioner

entered a guilty plea to count one of the indictment which charged

conspiracy to distribute and possess with intent to distribute 28

grams or more of cocaine base (crack).                However, there was no

stipulation in the plea agreement as to drug weight.              The parties

stipulated     to    a   downward     adjustment       for     acceptance      of

responsibility, which was applied at sentencing.               Therefore, this

argument is without merit.

  II.    Ineffective Assistance of Counsel by Failure to File a
         Motion to Suppress

         a. Standard of Review

       To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).      First, petitioner must show that counsel’s

                                      3

         Case 7:17-cr-00041-H Document 136 Filed 09/17/20 Page 3 of 6
performance was deficient in that it fell below the standard of

reasonably effective assistance.          Id. at 687-88.      In making this

determination,     there   is   a   strong    presumption     that   counsel’s

conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’”           Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).        Second, petitioner “must show that

there    is   a   reasonable    probability     that,   but   for    counsel’s

unprofessional errors, the result of the proceeding would have

been    different.     A   reasonable     probability    is   a     probability

sufficient to undermine confidence in the outcome.”               Id. at 694.

Further, when challenging a guilty plea, petitioner “must show

that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”        Hill v. Lockhart, 474 U.S. 52, 59 (1985)

(citations omitted).



                                      4

         Case 7:17-cr-00041-H Document 136 Filed 09/17/20 Page 4 of 6
         b. Analysis

              i. Allegedly Ambiguous Plea Agreement

      As to petitioner’s argument that the plea agreement was

ambiguous, and that his guilty plea was unknowing and involuntarily

entered 4, he has not alleged facts that “there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”                Hill,

474   U.S.   at    59.     Petitioner       has   not   shown   that   counsel’s

performance       fell   below   the   standard    of   reasonably     effective

assistance when the alleged “breach” had no basis in the terms of

the plea agreement.        Strickland, 466 U.S. at 687-88.

             ii. Failure to File Motion to Suppress

      As to petitioner’s argument that counsel rendered ineffective

assistance by failing to file a motion to suppress evidence found

at a residence based on an allegedly incorrect street address, the

court relies on the evidence established in the government’s motion

and presented at petitioner’s detention hearing and sentencing

hearing, and agrees with the government that petitioner has failed

to show prejudice as the amount of marijuana found at the residence

would not have impacted the guidelines calculation for petitioner.

[DE #122 at 2, 7 n. 3, 12-13].          Therefore, this argument fails.




4 The court notes petitioner made this argument by checking a box in his motion
to vacate without further elaboration. [DE #105 at 3].

                                        5

        Case 7:17-cr-00041-H Document 136 Filed 09/17/20 Page 5 of 6
                               CONCLUSION

     For   the   foregoing   reasons,      the     government’s     motion   to

dismiss, [DE #121], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #105 and DE #106], is hereby DISMISSED.            Petitioner’s

request for an evidentiary hearing is DENIED.                 The clerk is

directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating    that   reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 17th day of September 2020.



                             ___________________________________
                             Malcolm J. Howard
                             Senior United States District Judge
At Greenville, NC
#35




                                     6

       Case 7:17-cr-00041-H Document 136 Filed 09/17/20 Page 6 of 6
